DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: Claim 1-13 in the reply filed on 16 NOVEMBER 2021 is acknowledged.
Claims 14-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 NOVEMBER 2021.
Status of Claims
Applicant has elected Claims 1-13 for consideration.  The claim set considered is the claim set filed on 14 NOVEMBER 2019, with status identifiers. 
Claims 20 and 22-24 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 MAY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 23 DECEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the IDS submitted on 23 DECEMBER 2020, there are some ‘Other Documents’ annotated with a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the elongate flexible linkers" (two instances) in the instant claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the "the elongate flexible linkers" is the same ore different than the “elongate flexible linker molecules".
Claim 4 recites the limitation "the elongate flexible linkers" in the instant claim.  There is insufficient antecedent basis for this limitation in the claim.  Same reasoning above. 
Claim 5 recites the limitation "the elongate flexible linkers" in the instant claim.  There is insufficient antecedent basis for this limitation in the claim.  Same reasoning above. 
Claim 6 recites the limitation "the elongate flexible linkers" in the instant claim.  There is insufficient antecedent basis for this limitation in the claim.  Same reasoning above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over REATEGUI, US Publication No. 2015/0369804 A1, submitted on the Information Disclosure Statement on 23 DECEMBER 2020; US Patent Documents Desig. ID 3, and further in view of KWONG, US .  
Regarding Claim 1, the REATEGUI reference discloses a microfluidic device, [0023], comprising: a microfluidic channel wherein an internal surface of at least one wall of the microfluidic channel comprises a plurality of grooves or ridges, or both grooves and ridges, Figure 1B, [0016, 0024, 0034], channels with herringbone pattern, arranged and configured to generate chaotic mixing within a fluid sample flowing through the microfluidic channel, [0006, 0007, 0016, 0023], selective capture and release of target particles in liquid sample in channel; and one or more binding moieties that specifically bind to a target extracellular vesicle, [0023, 0026], target particles are microvesicles.   
The REATEGUI reference discloses the claimed invention, but is silent in regards to wherein the device include a plurality of elongate flexible linker molecules, each having a molecular weight between about 1.8-4.8 kDa, wherein each elongate flexible linker molecule is bound at a first end to an internal surface of at least one wall of the microfluidic channel and is bound at a second end to one or more binding moieties. 
The KWONG reference discloses a plurality of elongate flexible linker molecules, [0132, 0133], each having a molecular weight between about 1.8-4.8 kDa, [0134].  Each elongate flexible linker molecule is bound at a first end to an internal surface of at least one wall of a microfluidic channel and is bound at a second end to one or more binding moieties, [0008, 0132, 0133]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the REATEGUI with the plurality of elongate flexible linker molecules taught by KWONG to provide a linker to increase the degrees of freedom of the binding moieties for proper 
Additional Disclosures Included by the combination are: Claim 2: wherein the microfluidic device of claim 1, further comprising one or more layers of gelatin, REATEGUI  [0023-0025], wherein a first layer of the gelatin is bound to the internal surface of the microfluidic channel by physical adsorption, [0016, 0033], Figure 1A, gelatin 52 is bound to internal surface of channel 51, or by binding to second members of the binding pair attached to the internal surface or attached to first members of the binding pair attached to the internal surface, and wherein an optional second layer of gelatin is bound to the first layer via a plurality of second members of the binding pair that are associated with the first members of the binding pair on both the first and the second layers of gelatin; and optionally, one or more subsequent layers of gelatin, each bound to a previous layer by the second members of the binding pair.; Claim 3: wherein the microfluidic device of claim 2, binding molecules comprise at a first end thereof a binding moiety that binds to a surface layer of the gelatin, REATEGUI [0023].  However, REATEGUI does not discloses the binding molecules are elongate flexible linkers or indirectly binding the elongate flexible linkers to the internal surface of the wall via the one or more layers of gelatin.  KWONG discloses a plurality of elongate flexible linker molecules, [0132, 0133].  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the REATEGUI with the plurality of elongate flexible linker molecules taught by KWONG to provide a linker to increase the degrees of freedom of the binding moieties for proper interaction with the target of interest and increase the strength of the interaction when the target is fixed in a particular domain, [0133].; Claim 4: wherein the microfluidic device of claim 1, further comprising a plurality of Claim 5: wherein the microfluidic device of claim 2, further comprising a plurality of nanostructures, REATEGUI [0025], wherein the nanostructures comprise one or more binding moieties that bind to a surface layer of the gelatin, REATEGUI [0023, 0025], and wherein binding molecules are indirectly bound to the internal surface of the wall by an interaction of the first end of the plurality of binding molecules with the nanostructures bound to the surface layer of gelatin, REATEGUI [0023, 0025, 0033], Figure 1A.  However, REATEGUI does not discloses the binding molecules are elongate flexible linkers or indirectly binding the elongate flexible linkers to the internal surface of the wall via the one or more layers of gelatin.  KWONG discloses a plurality of elongate flexible linker molecules, [0132, 0133].  It would have been obvious to one having ordinary skill in the art before the effective Claim 6; wherein the microfluidic device of claim 2, further comprising a plurality of nanostructures, REATEGUI [0025], wherein the nanostructures are bound to a surface layer of gelatin by the second members of the binding pair that are associated with the first members of the binding pair, and wherein the binding molecules are indirectly bound to the internal surface of the wall by an interaction of the first end of the plurality of binding molecules with the nanostructures bound to the surface layer of gelatin, [0023, 0025, 0033], Figure 1A.  However, REATEGUI  does not discloses the binding molecules are elongate flexible linkers or indirectly binding the elongate flexible linkers to the internal surface of the wall via the one or more layers of gelatin.  KWONG discloses a plurality of elongate flexible linker molecules, [0132, 0133].  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the REATEGUI with the plurality of elongate flexible linker molecules taught by KWONG to provide a linker to increase the degrees of freedom of the binding moieties for proper interaction with the target of interest and increase the strength of the interaction when the target is fixed in a particular domain, [0133].; Claim 7: wherein the microfluidic device of claim 2, wherein the plurality of layers of gelatin comprises at least: a first layer of gelatin bound to the internal surface of at least one wall of the microfluidic channel, REATEGUI [0023, 0033]; and a second layer of gelatin bound to the first layer of gelatin via the second members of the binding pair, REATEGUI [0033], Figure 1A.; Claim 8: wherein the microfluidic device of claim 1, wherein the plurality of elongate flexible linker molecules comprise Claim 9: wherein the microfluidic device of claim 1, wherein the plurality of elongate flexible linker molecules comprise dextran, KWONG [0132].; Claim 10: wherein the microfluidic device of claim 1, wherein the one or more binding moieties comprise at least one of antibodies, aptamers, lectins, heparin, glycoproteins, or deoxyribonucleic (DNA) fragments, REATEGUI [0023, 0026].; Claim 11: wherein the microfluidic device of claim 1, wherein the one or more binding moieties specifically bind to at least one of an epidermal growth factor receptor (EGFR), podoplanin, barrier-to-autointegration factor (BAF), platelet-derived growth factor receptor (PDGFR), and ephrin receptor A2 (EphA2), REATEGUI [0035, 0044].; Claim 12: wherein the microfluidic device of claim 1 , wherein the binding moieties specifically bind to tumor-derived extracellular vesicles, REATEGUI [0013, 0035, 0044].; and Claim 13: wherein the microfluidic device of claim 1, wherein the plurality of grooves or ridges comprises two or more V-shaped grooves that are each defined in the at least one wall of the microfluidic channel, REATEGUI Figure 1B; wherein each V-shaped groove comprises an apex and two arms connected to the apex to form the V-shape, Figure 1B, [0016, 0024, 0027], herringbone pattern; and the two or more V-shaped grooves each comprise a first V-shaped groove that is orientated such that the apex of the first V-shaped groove points in the direction of flow through the microchannel, and a second V-shaped groove that is oriented such that the apex of the second V-shaped groove points against the direction of flow through the microchannel, Figure 1B, [0016, 0024, 0027], herringbone pattern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2015/0377753 A1 to TONER discloses a microfluidic device, abstract, Figure 1 and 4A, comprising: a microfluidic channel wherein an internal surface of at .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797